 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TREYMAYNE DEON CARROLL,                            No. 2:17-cv-0862 JAM DB P
12                       Plaintiff,
13           v.                                          ORDER
14    SPEARMAN, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner who was proceeding pro se and in forma pauperis with a civil

18   rights action under 42 U.S.C. § 1983. Plaintiff claims officials at High Desert State Prison failed

19   to provide him with safe living conditions in violation of the Americans with Disabilities Act,

20   used excessive force, and retaliated against him.

21          On April 17, 2019, the District Judge adopted the undersigned’s recommendation that this

22   action be dismissed for failure to file an amended complaint, judgment was entered, and this case

23   was closed. (ECF Nos. 28, 29.) Thereafter, plaintiff filed a motion for an extension of time to

24   file an amended complaint and requested the appointment of counsel. (ECF No. 30.) The court

25   denied plaintiff’s motion and informed him it would not consider reopening this action unless

26   plaintiff filed a motion to reopen this action or a motion for relief from judgment along with a

27   proposed amended complaint. (ECF No. 31.)

28   ////
                                                         1
 1             Plaintiff has now filed a motion to reopen this case but has not filed a proposed amended

 2   complaint. (ECF No. 32.) In the motion, plaintiff also requested the appointment of counsel and

 3   additional time to file a proposed amended complaint. In support of his requests he stated that he

 4   has been transferred in retaliation for reporting sexual misconduct by prison officials.

 5             The court is sympathetic to the difficulties facing inmate litigants; however, plaintiff is

 6   still required to comply with court orders. Plaintiff was ordered to file an amended complaint on

 7   July 25, 2017. (See ECF No. 7.) Since that date plaintiff has filed numerous motions (17, 18, 20,

 8   25), and requested several extensions of time (ECF No. 10, 15, 25) that were granted (ECF Nos.

 9   11, 16, 26), but he has yet to file an amended complaint. While the court did not grant plaintiff’s

10   most recent request for an extension of time (ECF No. 30), the court indicated it would consider

11   reopening this action if plaintiff were to file an appropriate motion along with a proposed

12   amended complaint. (ECF No. 31.)

13             The court will deny the present motion without prejudice because plaintiff did not file a

14   proposed amended complaint along with the motion. Plaintiff is instructed that the court will not

15   consider this motion, or any other motion filed by the plaintiff, until he submits an amended

16   complaint along with a motion to reopen.

17             Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to reopen (ECF No. 32)

18   is denied without prejudice.

19   Dated: June 19, 2019

20
21

22

23

24

25

26   DLB:12
     DLB:1/Orders/Prisoner-Civil Rights/carr0862.mt.6.19
27

28
                                                           2
